Mr. Justice Williams
delivered the opinion of the Court.
The special circuit judge and the court of civil appeals have concurred in denying the university interest as a part of its recovery against Parrish as a signer of the following subscription contract:
*166“We, the undersigned, subscribe the amounts set opposite our names to a fund to be expended for. the running expenses, interest account, improvements, and repair bills of the American University, payable one-fourtb on July 1, 1908, one-fourtb on September 1, 1908, one-fourtb on January 1, 1909, and one-fourtb on April 1, 1909, to be binding when not less than $5,000 is subscribed.
“We agree to execute four notes payable to the said university, if desired, for the amounts named, payable on the dates herein named, with the understanding that the funds shall be expended only for the matters named above.”
The rule is that interest is allowable on any written instrument signed by the debtor, for a valuable consideration, admitting an indebtedness of a definite sum to the payee, which the debtor promised to pay at a specified time, even though upon the happening of a named contingency. Brady v. Clark, 12 Lea (80 Tenn.), 323; Knights of Phythias v. Allen, 104 Tenn., 623, 58 S. W., 241.
When the plaintiff suing on the subscription agreement established a compliance with the condition that more than $5,000 bad been subscribed, and that it was entitled to recover, interest' should have been allowed as a matter of law, under Code (Shannon), section 3494. Other assignments of error are disposed of in the judgment.
Modify the judgment of the court of civil appeals accordingly, and affirmed as modified.
Lansdeh, J., being incompetent, did not participate in the decision of this Case.